849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara Jane DANGLER, individually and as Parent and NextFriend of Kathleen Cecelia Dangler, a minor;  MaxAlbert Dangler, a minor, Plaintiffs,v.STATE OF MARYLAND;  Montgomery County, Maryland;  Harriet A.Herrman, Individually and as an employee of MontgomeryCounty Department of Social Services;  Marylou HurneyOswald, Individually and as employee of Montgomery CountyDepartment of Social Services;  Mary Allman, Individuallyand as employee of Montgomery County Department of SocialServices;  Victoria Young, Individually and as an employeeof Montgomery County Department of Social Services;  PaulWong, Individually and as an employee of Montgomery CountyDepartment of Social Services;  Bernard D. Crooke,Individually and as an employee of the Montgomery CountyPolice Department;  Robert L. Hill, Individually and as anemployee of the Montgomery County Police Department;John/Jane Doe, Individually and as an employee of theMontgomery County Police Department;  Winnie B. Johnson,Individually and as an employee of the Montgomery CountyPolice Department, Defendants & Third Party Plaintiffs- Appellees,v.Norris Leo DANGLER Third Party Defendant-Appellant.
No. 87-7387.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 1, 1988.

Norris Leo Dangler, appellant pro se.
John Joseph Curran, Jr., Attorney General (Office of the Attorney General of Maryland), for appellees.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Norris Leo Dangler seeks to appeal the district court's order dismissing his petition for removal and remanding his case to the Maryland state court.  This case is governed by 28 U.S.C. Sec. 1447(d), which establishes that "[a]n order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise."    Accordingly, we dismiss this appeal for lack of jurisdiction.


2
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not aid the decisional process.


3
DISMISSED.